DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022, has been entered.

	In response, the applicant amended claims 1, 3, 4, 13-16, 22, 23, 26and 27. Claims 24 and 28 were cancelled. Claims 29 and 30 were added.  Claims 1, 3-6, 13-18, 22, 23, 26, 27, 29, and 30 are pending and currently under consideration for patentability.
 
Response to Amendments
	Applicant’s amendments and associated arguments, with respect to the rejections of claims 1, 3-6, 13-18, 22, 23, 26, 27, 29, and 30 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of claims 1, 3-6, 13-18, 22, 23, 26, 27, 29, and 30 under 35 U.S.C. 103 have been withdrawn accordingly. See the Examiner’s statement of reasons for allowance below for a detailed explanation.


Allowable Subject Matter

Claims 1, 3-6, 13-18, 22, 23, 26, 27, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Minardos et al. (U.S. PG Pub No. 2017/0186061, June 29, 2017 - hereinafter "Minardos”); Bruce et al. (U.S. Patent No. 10,984,489, April 20, 2021 - hereinafter "Bruce”); “Evaluation and Economic Valorization of Websites Using the Technical Evaluation and Economic Valorization Methodology” (Published at the SAI Computing Conference on July 13-15 2016 and written by Julio Bernabe Cordero - hereinafter "ETVE”); Johnson (U.S. PG Pub No. 2010/0058210, March 4, 2010), Webby et al. (U.S. PG Pub No. 2008/0262878 October 23, 2008); Colosi et al. (U.S. PG Pub No. 2012/0084281 April 5, 2012); Kadmar et al. (U.S. PG Pub No. 2016/0196346 July 7, 2016); and Nicks et al. (U.S. Patent No. 9,058,393 June 16, 2015).

Minardos discloses domain name valuation based on various inputs and modeling strategies and providing valuation services responsive to valuation requests and various user interfaces related thereto.
Bruce discloses value caching strategies (i.e., calculating an updated valuation using a mode, storing the valuing in memory, and retrieving the updated valuation from the memory and providing the updated initial lifetime worth to a requestor or to a different requestor in response to a request for the valuation and without determining a new updated valuation .
“Evaluation and Economic Valorization of Websites Using the Technical Evaluation and Economic Valorization Methodology” discloses domain valuation based on various inputs and modeling strategies.
Johnson teaches caching domain name valuations ([0283]).
Webby discloses periodically updating calculated values (e.g., package costs) and caching these values so that they may be retrieved and provided to a requester in real-time without significant delay.
Colosi discloses taking a domain name and identifying keywords in the name and identifying a plurality of related keywords and generating a plurality of domain names related/similar to the initial domain name and scoring them and providing the names and scores to a requesting user. 
Kadmar discloses domain name valuation based on various inputs and modeling strategies and providing valuation services responsive to valuation requests and various user interfaces related thereto.
Nicks discloses domain name valuation based on various inputs and modeling strategies and providing valuation services responsive to valuation requests and various user interfaces related thereto.

As per claims 1 and 13, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of limitations as claims. Specifically, the Examiner has found a non-obvious combination of the generation of the list of domain names based on the keyword in combination with the pre-computation of domain name valuations, valuation updating requirements, valuation retrieval process, and the remaining limitations associated with the lifetime value model. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight
  Claims 3-6, 14-18, 22, 23, 26, 27, 29, and 30 depend upon claims 1 or 13 and have all the limitations of claims 1 or 13 and are allowable for the same reason.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621